Title: From James Madison to Henry Lee, 25 June 1824
From: Madison, James
To: Lee, Henry


        
          Montpellier June 25. 1824
        
        I have received, sir, your letter of the 18th. inclosing the proposal of a new publication under the title of “American Gazette & Literary Journal.” Of the prospectus I cannot say less than that it is an interesting specimen of cultivated talents.
        I must say at the same time that I think it concedes too much to a remedial power in the press over the spirit of party.
        Besides the occasional and transient subjects on which parties are formed, they seem to have a permanent foundation in the variance of political opinions in free states, and of occupations and interests in all civilized states. The Constitution itself, whether written or prescriptive, influenced as its exposition and administration will be, by those causes, must be an

unfailing source of party distinctions. And the very peculiarity which gives pre-eminent value to that of the United states, the partition of power between different governments, as well as between different departments of Government, opens a new door for controversies and parties. There is nevertheless sufficient scope for combating the spirit of party, as far as it may not be necessary to fan the flame of liberty, in efforts to divert it from the more noxious channels; to moderate its violence, especially in the ascendant party; to elucidate the policy which harmonizes jealous interests; and particularly to give to the Constitution that just construction, which with the aid of time and habit, may put an end to the more dangerous schisms otherwise growing out of it.
        With a view to this last object, I entirely concur in the propriety of resorting to the sense in which the Constitution was accepted and ratified by the nation. In that sense alone it is the legitimate Constitution. And if that be not the guide in expounding it, there can be no security for a consistent and stable, more than for a faithful exercise of its powers. If the meaning of the text be sought in the changeable meaning of the words composing it, it is evident that the shape and attributes of the Government must partake of the changes to which the words and phrases of all living languages are constantly subject. What a metamorphosis would be produced in the code of law if all its ancient phraseology were to be taken in its modern sense. And that the language of our Constitution is already undergoing interpretations unknown to its founders, will I believe appear to all unbiassed Enquirers into the history of its origin and adoption. Not to look further for an example, take the word “consolidate” in the address of the Convention prefixed to the Constitution. It then and there meant to give strength and solidity to the Union of the states. In its current & controversial application it means a destruction of the states, by transfusing their powers into the government of the Union. On the other point touched in your letter, I fear I shall not very soon be able to say any thing. Notwithstanding the importance of such a work as that of Judge Johnson, and the public standing of the author, I have never given it a reading. I have put it off, as in several other voluminous cases, till I could go through the task with a less broken attention: whilst I find that the span of life is contracting much faster than the demands on it can be discharged. I do not however abandon the purposed perusal of both the “life of Green” and “the campaign of 1781.”
        
          J. M.
        
      